                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

    WILLIAM BUCK, #R21689,                                  )
                                                            )
                     Plaintiff,                             )
                                                            )
    vs.                                                     )   Case No. 18−cv–02125−SMY
                                                            )
    JOHN BALDWIN,                                           )
    SGT. RIGDON,                                            )
    C/O PUXDOM,                                             )
    C/O EDWARDS,                                            )
    C/O MALLORY,                                            )
    C/O HALLE,                                              )
    C/O WEAVER,                                             )
    HUNZICKER,                                              )
    LT. SAMUELS,                                            )
    I.A. GARDINER,                                          )
    I.A. PHELPS,                                            )
    MISS R., and                                            )
    MS. PAPPAS,                                             )
                                                            )
                     Defendants.                            )

                                   MEMORANDUM AND ORDER
YANDLE, District Judge:

           Plaintiff William Buck, an inmate who is currently incarcerated at Pontiac Correctional

Center (“Pontiac”), brings this action pursuant to 42 U.S.C. § 1983. (Doc. 1). In the Complaint,

Plaintiff alleges that he was assaulted by guards at Menard Correctional Center (“Menard”) on

June 16, 2017 and denied medical treatment for his injuries at Menard and Pontiac Correctional

Centers (“Pontiac”). (Doc. 1, pp. 10-19). 1 This case involves only the claims that arose at Menard

(Counts 1-7). Plaintiff seeks money damages and injunctive relief against the Illinois Department

of Corrections (“IDOC”) Director and Menard officials for violations of his rights under the Eighth




1
    This Court severed the Pontiac claims into a separate lawsuit on March 11, 2019. (Doc. 6).

                                                           1
and Fourteenth Amendments and Prison Rape Elimination Act (“PREA”). (Doc. 1, p. 18).

        This case is now before the Court for preliminary review of the Menard claims pursuant to

28 U.S.C. § 1915A, which requires the Court to screen prisoner Complaints to filter out non-

meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is legally frivolous

or malicious, fails to state a claim upon which relief may be granted, or asks for money damages

from a defendant who is immune from such relief must be dismissed. 28 U.S.C. § 1915A(b). At

this juncture, the factual allegations of the pro se Complaint are liberally construed. Rodriguez v.

Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                          The Complaint

        Plaintiff makes the following allegations in the Complaint: Plaintiff was assaulted by

Menard officials on June 16, 2017. (Doc. 1, pp. 10-12). As he stood outside of the cage near

Menard’s West House that day, an armed tower guard noticed a “commotion” and ordered all

inmates to “get down.” (Id.). Plaintiff did not comply with the order. He instead told the guard

to shoot him. Plaintiff is seriously mentally ill and suffers from suicidal tendencies when he is not

medicated. (Doc. 1, p. 10). He “had not been getting his psych meds” in the days leading up to

this incident. (Id.).

        Correctional Officers Puxdom, Edwards, Mallory, Halle and Weaver threw Plaintiff to the

ground, cuffed him behind his back, and began kicking and punching him. Sergeant Rigdon

sprayed Plaintiff in the eyes with pepper spray. As officers carried Plaintiff away, Puxdom yelled,

“Make sure you get in his ass.” (Id.). Halle, Mallory, and Weaver then pulled down his pants, and

Plaintiff felt something penetrate his anus. At the same time, an officer tried to “pull out his right

eye.” (Id.). Lieutenant Samuels did not intervene or attempt to stop the assault. (Doc. 1, p. 14).




                                                  2
       The officers took Plaintiff to Menard’s health care unit (“HCU”), where Miss R. and Ms.

Pappas denied him medical and mental health treatment. (Doc. 1, p. 11). Mallory and Halle took

Plaintiff to the shower, and Officer Phelps tried to videotape him showering as Lieutenant Halle,

Sergeant Lindenberg, and Sergeant Jones threatened him. (Id.). Before he could wash the pepper

spray off his body, Plaintiff was taken in a jumpsuit to meet with Officers Phelps and Gardiner.

(Doc. 1, p. 12). They refused to send him for treatment of broken bones in his hands, jaw, and ribs

and for “partial” blindness. Plaintiff was instead placed in a cell, where he repeatedly called out

for medical and mental health assistance. Officer Hunzicker responded by placing Plaintiff in

restraints and forcing him into a “small dog cage” in the back of a van. Hunzicker transported

Plaintiff to Pontiac and left him in the HCU, telling staff not to treat him. (Doc. 1, pp. 12-17).

       IDOC has a policy or custom of conspicuously labeling certain inmates as “staff assaulters”

by issuing them a photo identification card with this label and requiring them to wear black-and-

white “stripers.” (Doc. 1, pp. 16-17). Plaintiff was falsely labeled as a “staff assaulter” and was

targeted for the assault on June 16, 2017. IDOC Director John Baldwin was aware of and

condoned the policy. (Id.).

                                            Discussion

       The Court previously identified the following seven (7) Menard claims in the Complaint:

       Count 1:        Baldwin created, implemented, or condoned a policy or custom of labeling
                       certain inmates as “staff assaulters” by issuing them special photo
                       identification and requiring them to wear black-and-white “stripers” that
                       endangered their safety, health, and well-being in violation of the Eighth
                       and/or Fourteenth Amendments.

       Count 2:        Puxdom, Edwards, Mallory, Halle, Weaver, and Rigdon violated Plaintiff’s
                       rights under the Eighth and/or Fourteenth Amendments at Menard by using
                       excessive force against him on June 16, 2017.

       Count 3:        Puxdom, Mallory, Halle, and Weaver violated Plaintiff’s rights under the
                       Eighth Amendment, Fourteenth Amendment, and/or PREA at Menard by

                                                  3
                          pulling his pants down and penetrating his anus on June 16, 2017.

        Count 4:          Samuels violated Plaintiff’s rights under the Eighth and/or Fourteenth
                          Amendments at Menard by failing to intervene and take steps to stop the
                          use of excessive force against him on June 16, 2017.

        Count 5:          Miss R., Pappas, Phelps, and Gardiner denied Plaintiff adequate medical
                          care for the injuries he sustained in the prison guard assault at Menard on
                          June 16, 2017.

        Count 6:          Mallory, Halle, Phelps, and Gardiner violated Plaintiff’s rights under the
                          Eighth and/or Fourteenth Amendments by verbally threatening him and
                          attempting to videotape him as he tried to wash pepper spray from his body
                          in the shower at Menard on June 16, 2017.

        Count 7:          Defendant Hunzicker violated Plaintiff’s rights under the Eighth
                          Amendment by using excessive force against him during his transport to
                          Pontiac on June 16, 2017.

Any other claim that is mentioned in the Complaint but not addressed herein should be

considered dismissed without prejudice as inadequately pled under Twombly.2

                     Claims Subject to Further Review: Counts 2, 3, 4, 5, and 7

        Counts 2, 3, 4, 5, and 7 survive screening under 28 U.S.C. § 1915A and will receive further

review against each individual named in connection with these claims, subject to the limitations

set forth herein. These claims shall proceed under the Eighth Amendment, rather than the

Fourteenth Amendment. The Supreme Court has made the Eighth Amendment applicable to the

states by interpretation of the Fourteenth Amendment Due Process Clause. McKinley v. Butler,

809 F.3d 908 (7th Cir. 2016). The Eighth Amendment prohibits the cruel and unusual punishment

of incarcerated persons. U.S. CONST., amend. VIII.

        With respect to Counts 2, 3, and 7, the intentional use of excessive force against an inmate

without penological justification constitutes cruel and unusual punishment in violation of the



2
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         4
Eighth Amendment. Wilkins v. Gaddy, 559 U.S. 34 (2010). With regard to Count 4, prison

officials who fail to protect an inmate from a specific, impending, and substantial threat to his

safety may also violate the Eighth Amendment. Pope v. Shafer, 86 F.3d 90, 92 (7th Cir. 1996).

Finally, as for Count 5, deliberate indifference to an inmate’s serious medical needs may likewise

violate the Eighth Amendment. Estelle v. Gamble, 429 U.S. 97, 104 (1976); Erickson v. Pardus,

551 U.S. 89, 94 (2006) (per curiam).         These claims survive screening under the Eighth

Amendment, but the Fourteenth Amendment portion of each claim will be dismissed with

prejudice.

       However, the PREA claim does not survive screening. Courts considering the issue have

found that PREA does not support a private cause of action. See Truly v. Moore, No. 16-cv-00783-

NJR, 2017 WL 661507 (S.D. Ill. 2017) (collecting cases and dismissing PREA claim brought

under circumstances similar to those described in Plaintiff’s Complaint). The PREA claim will

also be dismissed with prejudice from this action.

       In summary, the following Eighth Amendment claims survive screening: Count 2 against

Puxdom, Edwards, Mallory, Halle, Weaver, and Rigdon; Count 3 against Puxdom, Mallory, Halle,

and Weaver; Count 4 against Samuels; Count 5 against Miss R., Pappas, Phelps, and Gardiner;

and Count 7 against Hunzicker.

                         Claims Subject to Dismissal: Counts 1 and 6

       The allegations relative to Count 1 support no constitutional claim against IDOC Director

Baldwin for the policy of labeling “staff assaulters.” Inmates have no Fourteenth Amendment

interest in “life, liberty, or property” in connection with their classification. See Ollie v. IDOC,

No. 15-cv-1313-SMY, 2016 WL 51406, at *5 (S.D. Ill. 2016) (dismissing with prejudice prisoner’s

challenge to the “staff assaulter” classification). See also DeTomaso v. McGinnis, 970 F.2d 211,



                                                 5
212 (7th Cir. 1992) (citing Montanye v. Haymes, 427 U.S. 236 (1976)); Moody v. Daggett, 429

U.S. 78, 88 n. 9 (1976) (due process protections are not implicated by prisoner classification);

Solomon v. Benson, 563 F.2d 339, 342 (7th Cir. 1977) (prisoner “does not possess sufficient

statutory or constitutional entitlement in his classification or eligibility for institutional programs

to trigger due process protection”). Moreover, the allegations do not suggest that the policy caused

Plaintiff’s assault on June 17, 2016. Plaintiff admittedly refused to “get down” when ordered by

an armed guard to do so and instead told the guard to shoot him. (Doc. 1, pp. 10-12). He does not

explain how the “staff assaulter” label played any role in the alleged deprivation of his Eighth

Amendment rights during or after this incident. Therefore, Count 1 will be dismissed without

prejudice for failure to state a claim, along with Plaintiff’s related request for injunctive relief

prohibiting the enforcement of this policy.

       Count 6 will also be dismissed without prejudice. Plaintiff describes verbal threats and

“attempted” videotaping by Menard officials in the shower on June 17, 2016. However, verbal

harassment and attempted videotaping, without more, do not support a constitutional claim. Beal

v. Foster, 803 F.3d 356, 357-58 (7th Cir. 2015) (pain can be physical or psychological) (citing

DeWalt v. Carter, 224 F.3d 607, 612 (7th Cir. 2000). Accordingly, Count 6 will be dismissed

without prejudice for failure to state a claim.

                                    Identification of “Miss R.”

       Count 5 survives screening against an unknown individual who is referred to as “Miss R.”

However, this defendant must be identified with particularity before service of the Complaint can

be made on her. Plaintiff will have the opportunity to engage in limited discovery to ascertain the

identity of “Miss R.” Rodriguez, 577 F.3d at 832. The current warden will be added as a defendant

and will be responsible for responding to discovery aimed at identifying her. Guidelines for



                                                  6
discovery will be set by the United States Magistrate Judge. Once the name of Defendant “Miss

R.” is discovered, Plaintiff must file a motion to substitute the newly identified defendant in place

of the generic designations in the case caption and throughout the Complaint.

                                            Pending Motion

       Plaintiff’s Motion for Recruitment of Counsel (Doc. 3) is DENIED without prejudice. A

district court faced with a request for counsel must consider whether the indigent plaintiff made a

reasonable attempt to obtain counsel and, if so, whether the plaintiff appears competent to litigate

the case himself. Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007). Plaintiff describes letters he

sent to attorneys seeking representation and states that he received no responses. (Doc. 3, p. 1).

However, he did not provide the Court with any letters or responses. Without more information,

the Court cannot conclude that his efforts were reasonable. Plaintiff also describes several

impediments to self-representation, including a grade school education and mental illness. Even

so, the Court cannot find that Plaintiff is unable to litigate this matter pro se, given his

demonstrated ability to prepare and file coherent pleadings in this case. The Court notes these

impediments but finds no reason to recruit counsel to represent Plaintiff at this time.

                                              Disposition

       The Clerk is DIRECTED to ADD the WARDEN OF MENARD CORRECTIONAL

CENTER (official capacity only) and TERMINATE IDOC Director JOHN BALDWIN as

Defendants in CM/ECF.        The Warden must promptly respond to any discovery aimed at

identifying “Miss R.” with particularity.

       IT IS HEREBY ORDERED that COUNTS 1 and 6 are DISMISSED without prejudice

for failure to state a claim upon which relief may be granted. This includes Plaintiff’s related

request for an injunction banning the “staff assaulter” policy or custom.



                                                  7
       IT IS FURTHER ORDERED that the Eighth Amendment component of COUNTS 2, 3,

4, 5, and 7 survive screening against the following defendants:

       •   COUNT 2 against Defendants PUXDOM, EDWARDS, MALLORY, HALLE,
           WEAVER, and RIGDON;

       •   COUNT 3 against Defendant PUXDOM, MALLORY, HALLE, and WEAVER;

       •   COUNT 4 against Defendant SAMUELS;

       •   COUNT 5 against Defendants “MISS R.,” PAPPAS, PHELPS, and GARDINER;
           and

       •   COUNT 7 against Defendant HUNZICKER;

These claims are DISMISSED without prejudice against all other defendants for failure to state a

claim for relief against them.

       IT IS ALSO ORDERED that the Fourteenth Amendment and Prison Rape Elimination

Act components of COUNTS 2, 3, 4, 5, and 7 are DISMISSED with prejudice for failure to state

a claim.

       As to COUNTS 2, 3, 4, 5, and 7, the Clerk of Court shall prepare for Defendants

PUXDOM, EDWARDS, MALLORY, HALLE, WEAVER, RIGDON, SAMUELS, PAPPAS,

PHELPS, GARDINER, HUNZICKER, and “MISS R.” (once identified): (1) Form 5 (Notice

of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of

Summons). The Clerk is DIRECTED to mail these forms, Complaint, Memorandum and Order

Severing Case, and this Memorandum and Order to Defendants’ place of employment as identified

by Plaintiff. If any Defendants fail to sign and return the Waiver of Service of Summons to the

Clerk within 30 days from the date the forms were sent, the Clerk shall take appropriate steps to

effect formal service on that Defendant, and the Court will require the Defendant to pay the full

costs of formal service, to the extent authorized by the Federal Rules of Civil Procedure.


                                                8
       IT IS ORDERED that, if a Defendant can no longer can be found at the work address

provided by Plaintiff, the employer shall furnish the Clerk with that Defendant’s current work

address, or, if not known, Defendant’s last-known address. This information shall be used only

for sending the forms as directed above or for formally effecting service. Any documentation of

the address shall be retained only by the Clerk. Address information shall not be maintained in

the court file or disclosed by the Clerk.

       Service shall not be made on Defendant “MISS R.” until Plaintiff has identified her by

name in a properly filed motion for substitution of parties. Plaintiff is ADVISED that it is his

responsibility to provide the Court with the names and service addresses for this individual.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       IT IS ORDERED that this entire matter be REFERRED to a United States Magistrate

Judge for disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), should

all the parties consent to such a referral.

       IT IS ORDERED that if judgment is rendered against Plaintiff, and the judgment includes

the payment of costs under Section 1915, Plaintiff will be required to pay the full amount of the

costs, even though his in forma pauperis motion was granted. 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that at the time application was made under 28 U.S.C.

§ 1915 for leave to commence this civil action without being required to prepay fees and costs or

give security for the same, the applicant and his or her attorney were deemed to have entered into

a stipulation that the recovery, if any, secured in the action shall be paid to the Clerk of the Court,

who shall pay therefrom all unpaid costs taxed against plaintiff and remit the balance to plaintiff.

Local Rule 3.1(c)(1).



                                                  9
IT IS SO ORDERED.

DATED: 3/11/2019
                         s/ STACI M. YANDLE
                         U.S. District Judge




                    10
                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                 11
